                Case 20-12841-MFW                 Doc 662        Filed 01/19/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                          Case No. 20-12841 (MFW)

                                Debtors.                    (Jointly Administered)

                                                            Ref. Docket No. 601

       ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
     ENLARGING THE TIME WITHIN WHICH TO FILE NOTICES OF REMOVAL

         Upon the Debtors’ Motion for Entry of an Order Enlarging the Time Within Which to

File Notices of Removal (the “Motion”);2 and the Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated as of February 29, 2012; and this

matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having jurisdiction

to enter a final order consistent with Article III of the United States Constitution; and venue of

these chapter 11 cases and the Motion in this district being proper pursuant to 28 U.S.C. §§ 1408

and 1409; and it appearing that proper and adequate notice of the Motion has been given and that

no other or further notice is necessary; and this Court having held a hearing (the “Hearing”) to

consider the relief requested in the Motion; and this Court having determined that there is good

and sufficient cause for the relief set forth in this Order; and after due deliberation thereon,

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as set forth herein.


1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
2
    Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.
              Case 20-12841-MFW           Doc 662      Filed 01/19/21    Page 2 of 2




        2.      The deadline by which the Debtors must file notices of removal under Bankruptcy

Rule 9027(a) is hereby extended through and including (a) June 7, 2021 or (b) such later date

prescribed by Bankruptcy Rule 9027(a)(2) and (a)(3).

        3.      This Order is without prejudice to the Debtors’ right to seek further extensions of

time within which to remove civil actions.

        4.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

        5.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.




Dated: January 19th, 2021
                                                      MARY F. WALRATH
Wilmington, Delaware
                                                      UNITED STATES BANKRUPTCY JUDGE
                                                  2
